Citation Nr: 0904865	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-21 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable initial rating for basal 
cell carcinoma of the right lateral chest.

2.  Entitlement to a compensable initial rating for basal 
cell carcinoma of the sternum.

3.  Entitlement to a compensable initial rating for basal 
cell carcinoma of the mid-back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

The Veteran had active service from January 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
VA Regional Office (RO) in North Little Rock.  The Veteran 
testified before the undersigned at a hearing in February 
2008; a transcript of the hearing is of record.

In May 2008, the issues of entitlement to compensable rating 
for basal cell carcinomas of the right lateral chest, 
sternum, and mid-back were remanded for additional 
evidentiary development.

The Veteran has raised the issue of entitlement to service 
connection for yellow jaundice.  The Board notes that service 
connection for this disability was denied in a rating 
decision dated in April 1946.  The issue of whether new and 
material evidence has been received to reopen the previously 
denied claim is referred to the RO for initial consideration.  
Likewise, the Veteran has also raised the issue of 
entitlement to a higher rating for tinnitus.  These matters 
were previously referred to the RO for initial consideration; 
however, there is no indication in the record hat they have 
been addressed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's right lateral chest scar has been 
manifested by a small, well-healed, stable, non-painful, 
superficial scar; no associated impairment or limitation of 
function has been shown.

2.  The Veteran's sternum scar has been manifested by a 
small, well-healed, stable, non-painful, superficial scar; no 
associated impairment or limitation of function has been 
shown.

3.  The Veteran's mid-back scar has been manifested by a 
small, well-healed, stable, non-painful, superficial scar; no 
associated impairment or limitation of function has been 
shown.

CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for basal 
cell carcinoma of the right lateral chest have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805, 7833 (2008); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2002).

2.  The criteria for an initial compensable rating for basal 
cell carcinoma of the sternum have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805, 7833 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002).

3.  The criteria for an initial compensable rating for basal 
cell carcinoma of the mid-back have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805, 7833 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A review of this case reveals that VA has essentially 
complied with the mandates of the VCAA by letters dated in 
March 2002, June 2003, December 2003, and July 2005.  The 
letters informed him of what evidence was required to 
substantiate the claims and of his and VA's duties for 
obtaining evidence.

With regard to the increased ratings for basal cell carcinoma 
of the right lateral chest, basal cell carcinoma of the 
sternum, and basal cell carcinoma of the mid-back, in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose the 
notice is intended to serve has been fulfilled.  Id. at 490-
91.  Thus, because the notice provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  Notwithstanding, the 
Veteran was provided additional notice as to what evidence 
was need to substantiate his downstream claims for increased 
rating by letters dated in May 2008 and July 2008.

VA also has a duty to assist the Veteran in the development 
of his claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was provided examinations by VA in January 2006, 
June 2008, and July 2008 with regard to the disabilities at 
issues.  Treatment records have been obtained and associated 
with the claims file.  Additionally, the Veteran and his wife 
were afforded the opportunity to provide testimony before the 
undersigned during a hearing at the RO.  The Board therefore 
finds that all necessary development has been accomplished, 
and appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
the duty to assist him in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), affirmed 281 F. 3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2008).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected disabilities have been 
evaluated as noncompensable (zero percent) disabling under 
Diagnostic Code 7833, for "malignant melanoma."  38 C.F.R. 
§ 4.118 (2008).  Malignant melanoma that is not associated 
with the head, face, or neck, is rated as scars (Diagnostic 
Codes 7801-7805) or impairment of function.  A note following 
the criteria states that a 100 percent evaluation is to be 
assigned when a skin malignancy requires certain types of 
therapy and is recurrent or metastatic.  38 C.F.R. § 4.118 
(Diagnostic Code 7833).

Regarding scars, Diagnostic Code 7801 allows for a 10 percent 
rating, or higher, for scars, other than on the head, face, 
or neck, that are deep or that cause limited motion, which 
are an area exceeding 6 square inches (39 sq. cm.) or 
greater.  A note, following the criteria, defines a deep scar 
as one associated with underlying soft tissue damage.  
Diagnostic Code 7802 provides for a maximum 10 percent rating 
for scars, other than on the head, face, or neck, that are 
superficial and that do not cause limited motion with an area 
of 144 square inches (929 sq. cm.) or greater.  A note, 
following the criteria, defines a superficial scar as one not 
associated with underlying soft tissue damage.  Under 
Diagnostic Code 7803, a maximum 10 percent rating is 
warranted for unstable superficial scars.  A note, following 
the criteria, defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar. Diagnostic Code 7804 provides for a maximum 10 percent 
rating for superficial scars that are painful on examination.  
Under Diagnostic Code 7805, scars are to be rated on the 
basis of limitation of function of the affected part.  38 
C.F.R. § 4.118.

The Board notes that, during the pendency of the appeal and 
effective August 30, 2002, substantive changes were made to 
the schedular criteria for evaluating disabilities involving 
the skin.  67 Fed. Reg. 49,590-99 (July 31, 2002).  VA must 
consider the Veteran's malignant melanoma claim under each 
set of criteria, with consideration of revised criteria no 
sooner than the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on 
other grounds, 370 F.3d 1124 (Fed. Cir. 2004);  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  See also VAOPGCPREC 3-2000 (Apr. 
10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

The Board also notes amendments were recently made to the 
rating criteria for skin, effective October 28, 2008.  See 73 
Fed. Reg. 54,708 (Sept. 23, 2008) (to be codified at 38 
C.F.R. § 4.118, DCs 7800 to 7805.  However, because the 
Veteran's claim was pending before October, 28, 2008, his 
claim will only be evaluated under the rating criteria in 
effect prior to and as of August 30, 2002.  See id.

Under the former criteria, scars not involving the head, 
face, or neck, or involving burns, were evaluated under 
Diagnostic Codes 7803-7805.  Diagnostic Code 7803 allowed for 
a 10 percent rating for a superficial, poorly nourished scar, 
with repeated ulceration.  Diagnostic Code 7804 provided for 
a 10 percent rating for a superficial scar, which was tender 
and painful on objective demonstration.  Finally, under 
Diagnostic Code 7805, scars were to be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. § 
4.118 (2002).

A review of the medical evidence reveals that the Veteran's 
exposure to ionizing radiation has been conceded and service 
connection has been awarded for the residuals from the 
excision of the basal cell carcinomas on his right lateral 
chest, sternum, and mid-back.  

In January 2006, the Veteran was afforded a VA examination.  
As to his right lateral chest scar, it was slightly raised 
and hypopigmented; it was slightly exophytic.  It measured 
1.5cm. x 3 mm.  There was no underlying tissue loss or 
surface change.  There was no evidence of breakdown, 
adherence to underlying tissue, or pain on manipulation.  As 
to his sternum scar, it was slightly flattened and 
hypopigmented.  The surface was slightly atrophic, but not 
broken down.  It measured 1.5 cm. x 1 cm.  There was no 
evidence of breakdown, adherence to underlying tissue, or 
pain on manipulation.  The scar on his mid-back was 
asymmetric, with erythematous scaling macule on the lateral 
aspects.  It measured 2 cm. x 1 cm.  It was not adherent to 
the underlying tissue nor was there any associated tissue 
loss.  The surface was atrophic and flat.  There was no 
evidence of breakdown or tenderness to manipulation. 

VA treatment records consistently characterize his residual 
basal carcinoma scars as well-healed.  Additionally, it is 
noted that the veteran has had several other nodules/actinic 
keratoses removed, for which service connection is not in 
effect.

Upon VA examination, in June 2008, the veteran denied any 
itching, tenderness, or pain associated with his scars.  The 
total body surface affected by the scarring was one percent.  
The exposed body surface area affected is zero percent.  All 
of the scars were superficial.  None of the scars were tender 
or ulceration.  There was no evidence of deep or underlying 
tissue involvement.  Additionally, there was no evidence of 
ulceration or limitation of motion.  

In July 2008, the Veteran's right lateral chest scar was re-
evaluated.  At that time, there was no evidence of residual 
basal carcinoma.  The scar measured approximately 5 x 25 mm.  
There was no evidence of tenderness, adherence, ulceration, 
elevation, depression, underlying tissue loss, inflammation, 
edema, keloid formation, significant disfigurement or 
limitation of function.  

Based on the medical evidence, a compensable rating is not 
warranted under either the former or revised criteria for any 
of the residual scars since the award of service connection.  
Notwithstanding the inconsistencies in measurements amongst 
the June 2008 and July 2008 VA examinations, the Veteran's 
right lateral chest, sternum, and mid-back scars have not 
been shown by objective evidence to be deep, unstable, 
painful, or of an area large enough to warrant a compensable 
rating.  See 38 C.F.R. § 4.118 (Diagnostic Codes 7801-7804) 
(2008).  The scars have also not been shown to be poorly 
nourished, ulcerated, or tender or painful on objective 
demonstration.  See 38 C.F.R. § 4.118 (Diagnostic Codes 7803, 
7804) (2002). Moreover, there is no evidence of record 
indicating that the right lateral chest, sternum, or mid-back 
scars have resulted in any functional limitation of motion.  
See 38 C.F.R. § 4.118 (Diagnostic Code 7805) (2008); 38 
C.F.R. § 4.118 (Diagnostic Code 7805) (2002).  Consequently, 
in view of the fact that a compensable rating may not be 
assigned under any of the former or revised diagnostic codes 
regarding scars, the melanoma has not impaired the function 
of the Veteran's chest, sternum or back, and as noted on the 
July 2008 VA examination report the melanoma is not recurrent 
or metastatic, an initial compensable rating for malignant 
melanoma is not warranted.  See 38 C.F.R. § 4.118 (Diagnostic 
Code 7833).

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that basal cell melanoma reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2008).  In this case, there is no 
evidence showing that the disabilities result in marked 
interference with employment (i.e., beyond that contemplated 
in the evaluation assigned), or frequent periods of 
hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

While the Board does not doubt the sincerity of the Veteran's 
belief that his basal cell carcinoma is more severely 
disabling than it is rated, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical matter-
such as the severity of a current disability as evaluated in 
the context of the rating criteria.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

For all the foregoing reasons, the Board finds that the claim 
for initial compensable ratings for basal cell carcinoma of 
the right lateral chest, basal cell carcinoma of the sternum, 
and basal cell carcinoma of the mid-back must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims for higher initial compensable ratings, that doctrine 
is not applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

A compensable initial rating for basal cell carcinoma of the 
right lateral chest is denied.

A compensable initial rating for basal cell carcinoma of the 
sternum is denied.

A compensable initial rating for basal cell carcinoma of the 
mid-back is denied.




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


